UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________

UNITED STATES OF AMERICA,

                        Plaintiff,        DECISION AND ORDER
                                          No. 1:16-cv-00245
      -vs-

70,932.00 UNITED STATES CURRENCY,
ET AL.,

                        Defendants.

________________________________



I.    Introduction

      Plaintiff United States of America filed this in rem action on

March 24, 2016, seeking forfeiture of $70,932.00 in United States

Currency seized from claimant Andrew D. Fitch (“Fitch”), as well as

motor vehicles, a stump grinder, snow mobiles, a wave runner, and

televisions.     Docket No. 1.        The complaint stems from Fitch’s

arrest in Lockport, New York, in February 2013, as well as the

execution of search warrants at his residence in May 2013 and

November 2015, for drug-related activities.             Id.   Fitch filed a

claim for the property on July 27, 2016.          Docket No. 25.     Claimant

Bank of America, N.A., also filed a claim for one of the motor

vehicles, on May 27, 2016.1       Docket No. 12.


      1

      On April 25, 2018, in response to the Government’s pending motion for
summary judgment, Bank of America filed an attorney affidavit, withdrawing its
claim to the motor vehicle, as Fitch had paid the retail installment contact in
full and was issued a lien release, thereby extinguishing any interest Bank of
America had in the property. See Docket No. 62.
       Thereafter, on July 27, 2016, and August 17, 2016, Fitch filed

motions to dismiss.    Docket Nos. 28, 30.    On October 24, 2016, the

Honorable Hugh B. Scott, United States Magistrate Judge, issued a

Report   and   Recommendation   (“R&R”),    recommending   that   Fitch’s

motions be denied.     Docket No. 33.      On June 25, 2019, the Court

adopted the R&R in its entirety.      Docket No. 70.

       The parties previously engaged in settlement discussions, but

ultimately were unable to settle the case.      Docket Nos. 45, 46, 47,

48, 49, 50.      On April 11, 2018, Plaintiff filed a motion for

summary judgment, seeking forfeiture of the defendant properties.

Docket Nos. 59, 60.     Fitch filed a response on April 26, 2018.

Docket No. 63.

       Thereafter, on April 1, 2019, Fitch filed a third motion to

dismiss.    Docket No. 64.     Plaintiff filed its response on May 3,

2019.    Docket Nos. 66, 67.

       The case was transferred to the undersigned on June 21, 2019.

Docket No. 68.    On June 26, 2019, the Court vacated the June 16,

2016 referral order (Docket No. 17), directing that Judge Scott

hear and report upon dispositive motions.        Docket No. 71.     This

Decision and Order addresses the currently-pending motion for

summary judgment filed by the United States (Docket No. 59), and

the currently pending motion to dismiss, filed by Fitch (Docket No.

64).




                                   -2-
II.   Fitch’s Motion to Dismiss

      A.   Standard

      To withstand a Rule 12(b)(6) motion to dismiss, the complaint

must plead facts sufficient “to state a claim for relief that is

plausible on its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007).   “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.” Id. Thus, “[w]here a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.”   Id. (internal citations and quotation marks omitted).

Determining whether a complaint meets the plausibility standard is

“context-specific”    and   requires    that   the   court   “draw   on   its

judicial experience and common sense.”         Id. at 679. The Court must

“accept the factual allegations set forth in the complaint as true

and draw all reasonable inferences in favor of the plaintiff.”

Nicholson v. Allied Interstate, LLC, 91 F. Supp. 3d 365, 368

(E.D.N.Y. 2015) (citing Cleveland v. Caplaw Enters., 448 F.3d 518,

521 (2d Cir. 2006)).




                                  -3-
     For civil forfeiture actions, “[n]o complaint may be dismissed

on the ground that the Government did not have adequate evidence at

the time the complaint was filed to establish the forfeitability of

the property.”   18 U.S.C. § 983(a)(3)(D).   Fed R. Civ. P. Supp. R.

G governs pleading requirements in civil forfeiture actions.     See

U.S. v. $22, 173.00 in U.S. Currency, 716 F. Supp. 2d 245, 248

(S.D.N.Y. 2010) (“Pleading requirements in a civil forfeiture

action are governed by the Supplemental Rules. . . .   Supplemental

Rule G(2)(f) requires that the Government ‘state sufficiently

detailed facts to support a reasonable belief that the government

will be able to meet its burden of proof at trial.’    Accordingly,

the Government’s complaint must ‘assert specific facts supporting

an inference that the property is subject to forfeiture.’”).

Pursuant to Supplemental Rule G, the complaint in an in rem

forfeiture action must:

     (a)   be verified;

     (b) state the grounds for subject-matter jurisdiction, in
     rem jurisdiction over the defendant property, and venue;

     (c) describe the property with reasonable particularity;

     (d) if the property is tangible, state its location when
     any seizure occurred and—if different—its location when
     the action is filed;

     (e) identify the statute under which the forfeiture
     action is brought; and

     (f) state sufficiently detailed facts to support a
     reasonable belief that the government will be able to
     meet its burden of proof at trial.


                                -4-
Fed. R. Civ. P. Supp. R. G(2)(a)-(f).

     B.    Analysis

     The Court has reviewed Fitch’s April 11, 2019 motion to

dismiss (Docket No. 64), and concludes that the motion must be

denied. The arguments raised by Fitch in the April 2019 motion are

essentially the same as those raised in his prior motions to

dismiss (Docket Nos. 28, 30), including that agents lacked probable

cause to search his residence, and his residence was searched as a

result of malicious prosecution.    See Docket No. 64 at 1-14.   The

Court finds now, as it did then, that Fitch’s arguments may be

defenses at trial, but do not go to the sufficiency of the

complaint.

     The complaint (Docket No. 1) is verified, and describes in

detail the events leading up to the seizure of Fitch’s property,

the basis for forfeiture of the property, as well as jurisdiction

and venue.   Accordingly, the complaint satisfies the requirements

of Fed R. Civ. P. Supp. R. G.   Fitch fails to raise any argument in

his motion to dismiss identifying a deficiency in the complaint.

Accordingly, for the reasons stated in Judge Scott’s October 2016

R&R (Docket No. 33), as well as the reasoning contained in the

Court’s June 25, 2019 Decision and Order (Docket No. 70), the Court

denies Fitch’s April 2019 motion to dismiss the complaint (Docket

No. 64).




                                -5-
III.Plaintiff’s Motion for Summary Judgment

     A.   Standard

     “Civil   forfeiture   proceedings   may   be   decided   on   summary

judgment.”    United States v. $38,148.00 United States Currency,

No. 13-CV-1162A(F), 2018 WL 2091415, at *6 (W.D.N.Y. Apr. 12,

2018), adopted, 2018 WL 2087586 (W.D.N.Y. May 4, 2018).            Federal

Rule of Civil Procedure 56(c) states that summary judgment shall be

granted “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).             The

court’s role in determining a motion for summary judgment is not

“to weigh the evidence and determine the truth of the matter but to

determine whether there is a genuine issue for trial.”         Id.    When

considering a motion for summary judgment, the court must draw

inferences from underlying facts “in the light most favorable to

the party opposing the motion.”     Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587-88 (1986).

     B.   Plaintiff’s Failure to File an Irby Notice

     Pursuant to Local Rules of Civil Procedure for the Western

District of New York, “[a]ny party moving for summary judgment

against a pro se litigant shall file and serve with the motion

papers a ‘Notice to Pro Se Litigant Regarding Rule 56 Motion For

                                 -6-
Summary Judgment’ in the form provided by the Court.                Failure to

file and serve the form notice may result in denial of the motion,

without prejudice to proper renewal.              Where the pro se party is not

the plaintiff, the movant shall amend the form notice as necessary

to reflect that fact.”         L. R. Civ. P. 56(b); see also Graves v.

Correctional Medical Service, No. 11-CV-1005A(M), 2015 WL 1823456,

at *3 (W.D.N.Y. Apr. 22, 2015) (“The Second Circuit has required

‘that   pro   se   litigants    have    actual       notice,   provided   in   an

accessible manner, of the consequences of the pro se litigant’s

failure to comply with the requirements of Rule 56.’” (quoting Irby

v. N.Y.C. Transit Authority, 262 F.3d 412, 414 (2d Cir. 2001)),

aff’d, 667 F. App’x 18 (2d Cir. 2016).                Here, Plaintiff did not

file a Rule 56(b) notice (hereinafter, an “Irby notice”) with its

motion papers, despite the fact that Fitch is proceeding pro se.

There is no indication from L. R. Civ. P. 56(b) that an Irby notice

need not be provided to pro se claimants in forfeiture actions;

rather, the text of the rule is broad, and applies to “any party

moving for summary judgment against a pro se litigant,” and further

specifies that when the pro se party is not the plaintiff, the

movant should amend the form notice as necessary (emphasis added).

See also Ortiz-Alvear v. United States, 21 F. App’x 27, 28 (2d Cir.

2001) (citing to Irby in the context of pro se plaintiff’s claim to

certain   property    forfeited     in       an    administrative   forfeiture

proceeding, and explaining that “[t]he government concedes that it

                                       -7-
did not give the required Rule 56 notice to Ortiz–Alvear, who was

then proceeding pro se.      Accordingly, his claim regarding the

Raigosa package will be remanded to the district court for the

purpose of allowing the government to provide appellant with the

required Rule 56 notice and to give him the opportunity to respond

to the merits of the judicial forfeiture, setting forth specific

facts showing that there are genuine issues for trial.”).

     The failure of the moving party to provide an Irby notice to

a pro se litigant does not necessarily warrant denial of the

motion.   “In the absence of such action, the district court should

promptly provide the pro se [litigant] with such required notice.”

Irby, 262 F.3d at 414.     In other words, where the moving party

fails to file the required notice, the Court, on its own accord,

may provide the notice to the non-moving, pro se party.

     Here, Plaintiff’s motion was filed in April 2018.       Docket

No. 59.     At that time, the Court (Scott, M.J.) set a scheduling

order (Docket No. 61), but no Irby notice was provided to Fitch,

either by the Court or by Plaintiff.   The case was transferred to

the undersigned in June 2019, over one year after Plaintiff filed

its motion and Fitch filed a response.    Docket No. 68.   In other

words, the undersigned’s providing an Irby notice to Fitch at this

point in time will not cure Plaintiff’s oversight, because Fitch

has already filed his response to Plaintiff’s motion for summary

judgment.


                                -8-
     The Court notes that Fitch’s opposition to Plaintiff’s motion

for summary judgment is limited, and is not in compliance with the

Federal or Local Rules of Civil Procedure.                   While Plaintiff filed

a motion with forty attached exhibits (Docket Nos. 59, 60), Fitch

filed   a   four-page,    letter-style          response,     with   no     supporting

documentation or memorandum of law (Docket No. 63).                       Also, Fitch

did not submit an opposing statement of facts, as required by Local

Rule 56(a)(2).      Local Rule 56(a)(2) requires that papers opposing

a motion for summary judgment “shall” include a response to the

movant’s statement of facts, and further provides that “[e]ach

numbered paragraph in the moving party’s statement of material

facts may be deemed admitted for purposes of the motion unless it

is   specifically       controverted       by    a    correspondingly         numbered

paragraph in the opposing statement.”                 The form notice to pro se

litigants    informs     the    pro   se   party      that    he   must   include    an

affidavit    or    affirmation,        statement      of     material     facts,    and

memorandum of law in response to a motion for summary judgment.

Had Fitch received the required notice, he would have known to

include these materials with his response papers.

     Fitch’s failure to provide such materials in support of his

response demonstrates to the Court that he did not understand the

consequences of Plaintiff’s motion.              This is not a case where it is

apparent    to    the   Court   that    the     pro   se     party   “had    a   ‘clear

understanding’ of the consequences of failing to comply with Rule


                                        -9-
56.”   Wright v. Esgrow, No. 10-CV-6502 CJS, 2013 WL 1826053, at *6

(W.D.N.Y. Apr. 30, 2013) (quoting Irby, 262 F.3d at 414 (“[A]

district court need not advise a pro se litigant as to the nature

of summary judgment where an opposing party has already provided

the litigant with the requisite notice . . . or where the record

otherwise makes clear that the litigant understood the nature and

consequences   of   summary   judgment.”)   (emphasis   added,   citation

omitted)).

       Accordingly, the Court denies without prejudice Plaintiff’s

motion for summary judgment (Docket No. 59). Plaintiff may re-file

its motion, and provide Fitch with the required “Notice to Pro Se

Litigant Regarding Rule 56 Motion For Summary Judgment” in the form

provided by the Court, and in compliance with L. R. Civ. P. 56(b).

Fitch shall file any responding papers within 30 days following the

filing of Plaintiff’s motion.



IV.    Conclusion

       For the foregoing reasons, the Court denies Fitch’s motion to

dismiss (Docket No. 64).

       Further, the Court denies without prejudice Plaintiff’s motion

for summary judgment (Docket No. 59).        Plaintiff may re-file its

motion, and provide Fitch with the required “Notice to Pro Se

Litigant Regarding Rule 56 Motion For Summary Judgment” in the form

provided by the Court, and in compliance with L. R. Civ. P. 56(b).


                                  -10-
Fitch shall file any responding papers within 30 days following the

filing of Plaintiff’s motion.

     ALL OF THE ABOVE IS SO ORDERED.

                                       S/Michael A. Telesca

                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge


DATED:    July 5, 2019

          Rochester, New York




                                -11-
